Mr. Presiding Justice Wilson specially concurring: I concur in the foregoing opinion in view of the fact that it seems to enunciate the rule in this State, but I have been unable to concur in the reasons stated by the cases in this State in arriving at this conclusion. Turner made a 10-year lease of part of the premises to the Brockton Heel Company. While the lease had still over five years to run, Turner assigned the lease, together with the rentals, to the Standard Chair Company. Thereafter, and while it still had over five years to run and by reason thereof was an interest in the real estate, he executed a trust deed to the premises to Bullard but did not tell him of the assignment of the lease. Bullard filed his bill to foreclose and asked for a receiver to collect the rents. The Standard Chair Company entered its appearance and claimed the rentals under the lease. This lease was never recorded. In the cases cited from the Supreme Court of this State and followed in the main opinion, the reason for the rule is enunciated that Bullard could have ascertained the fact by inquiry from the tenant. In my opinion, the rule that a person taking a mortgage or trust deed on premises does so subject to the right of tenants in possession, does not extend to the rights of an assignee of the tenant’s lease. The rights of the tenants are in nowise changed by the assignment of his lease by his landlord. The change made by such assignment is a change of the person to whom he pays rent. He is not concerned with the payment of rentals nor is he interested in the fact that by the assignment he is required to pay the rentals to some other person other than to the landlord from whom he originally leased. His rights in the premises remain exactly the same, and he is protected by his lease. If he should be inquired of by a prospective mortgagee or trustee he might conceal the fact that he paid rent to another, other than his landlord. The rule under the decisions, however, would remain the same, as the assignee could not be bound by misrepresentations by the tenant. On the other hand, the recording of the assignment of the lease would protect all parties and be notice to the world.